Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over WU (US 20080179897) in view of Lev (US: 20090179435) and further in view of Examiner’s Official Notice (EON). 
With regard claim 1, Wu disclosed An electronic device (abstract; fig 1-4) including a first unit and a second unit openable to the first unit (at least fig 1; see below), the electronic device comprising: a latch mechanism that fixes the second unit in a closed state with respect to the first unit (at least fig 3); and a hinge that couples the first unit and the second unit (at least fig 1, hinge in the middle), the hinge being configured to enable rotation of the second unit relative to the first unit (at least fig 1), wherein the latch mechanism includes: a latch rotatable around a rotation shaft between a housing position and a lock position (at least the items 50, which is rotatable around a rotation shaft), the latch fixing the first unit and the second unit in the closed state at the lock position (at least fig 3) wherein the latch is rotatable around the rotation shaft and is movable upward and downward along with the rotation shaft (at least fig 3, Examiner consider the latch is movable upward and downward along with the rotation shaft if the device position is changed 90 degree); wherein the latch mechanism is disposed on a front side end of the electronic device (at least fig 1), the front side end being opposite to another side end of the electronic device at which the hinge is arranged (at least fig 1).
Wu lacks teaching: an elastic member disposed on both sides of the rotation shaft and biasing the rotation shaft in a predetermined direction in the closed state. 
Lev teaches a latch mechanism (abstract; fig 1-3) comprising: an elastic member disposed on the rotation shaft (at least fig 3, 84 rotatable around 62) and biasing the rotation shaft in a predetermined direction in the closed state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rotation shaft with biasing; and associate structure 44, 64, 68, 72 ect. Which cause the latch structure to lock and unlock two housings) and modify to previous discussed structure (modified the discussed latch structure and associate parts) so as to further improve the locking mechanism of the modified structure.  
Wu in view of Lev lacks teaching: the elastic member disposed on both sides of the rotation shaft. 
Examiner’s note: at least fig 2 shows elastic member on the other side of the other elastic member labeled as 62. However Lev did not clearly label the other one.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have an elastic member disposed on both sides of the rotation shaft and modify to previous discussed structure. 
The motivation to modify the previous discussed structure with the current feature (duplicate the elastic member on both sides of the rotation shaft; could be duplicated 62 or 64, or both) is to provide a balance elastic force. Admitted prior art, MPEP 2144.03 
With regard claim 2, the modified Wu further disclosed the latch includes a projection (Lev: the projection projected from the straight body of 50) projecting toward a direction of a rotation radius at an end most distance from the rotation shaft (see also Lev’s fig 3).
With regard claim 3, the modified Wu further disclosed the second unit includes a protrusion which the projection abuts after rotation of the latch (at least Lev fig 3).
With regard claim 4, the modified Wu further disclosed the first unit includes an input portion, and the second unit includes a display (at least fig 1).
With regard claim 5, the modified Lev further disclosed the electronic device is a notebook-type personal computer, a detachable-type computer, a word processor, or an electronic dictionary (at least fig 1-2).
With regard claim 6, the modified Lev further disclosed the rotation shaft is movable upward and downward via a biasing force of the elastic member that acts on the latch (at least fig 3-4).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Lev However, neither Wu or Lev disclose a latch that is both rotatable around the rotation shaft, and is movable upward and downward along with the rotation shaft. Lev discloses springs 74, but the springs 74 are not configured to move the latch along with the shaft in a horizontal or vertical direction. The Lev spring 74 only provides rotation. The Lev spring 60 enables horizontal movement of the latch, but does not enable up and down movement of the latch. Accordingly, Lev does not disclose or suggest the claimed upward and downward movement of the latch along with the shaft, that is enabled by the elastic member disclosed in the present application.” (pages 4 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Wu disclosed An electronic device (abstract; fig 1-4) including a first unit and a second unit openable to the first unit (at least fig 1; see below), the electronic device comprising: a latch mechanism that fixes the second unit in a closed state with respect to the first unit (at least fig 3); and a hinge that couples the first unit and the second unit (at least fig 1, hinge in the middle), the hinge being configured to enable rotation of the second unit relative to the first unit (at least fig 1), wherein the latch mechanism includes: a latch rotatable around a rotation shaft between a housing position and a lock position (at least the items 50, which is rotatable around a rotation shaft), the latch fixing the first unit and the second unit in the closed state at the lock position (at least fig 3) wherein the latch is rotatable around the rotation shaft and is movable upward and downward along with the rotation shaft (at least fig 3, Examiner consider the latch is movable upward and downward along with the rotation shaft if the device position is changed 90 degree); wherein the latch mechanism is disposed on a front side end of the electronic device (at least fig 1), the front side end being opposite to another side end of the electronic device at which the hinge is arranged (at least fig 1).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841